Motion, insofar as it seeks leave to appeal from the order of the Appellate Division which dismissed the appeal from an order denying a motion to supplement the record, dismissed, and, on the court’s own motion, appeal taken as of right from that order dismissed, without costs, each upon the ground that the order does not finally determine the proceeding within the meaning of the Constitution; motion for leave to appeal otherwise denied. On the court’s own motion, appeal taken as of right from the Appellate Division order of modification dismissed, without costs, upon the grounds that appellant is not aggrieved by the modification and no substantial constitutional question is directly involved.